December 11, 2009


Mr. David W. Holman
The Holman Law Firm, P.C.
24 Greenway Plaza, Suite 2000
Houston, TX 77046
Mr. Richard N. Countiss
Countiss Law Firm
8441 Gulf Freeway,  Suite 600
Houston, TX 77017-5051

RE:   Case Number:  07-1032
      Court of Appeals Number:  01-05-00196-CV
      Trial Court Number:  2000-56702

Style:      METRO ALLIED INSURANCE AGENCY, INC. AND C. MICHAEL MCGLOTHLIN
      v.
      SHIHCHE E. LIN, INDIVIDUALLY AND D/B/A APTUS COMPANY, AND SUNG-PING
      H. LIN

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
enclosed judgment in the above-referenced cause.  You may obtain a  copy  of
the                               opinion                                at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Theresa Chang      |